DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 02/04/2021.
Claims 1-20 have been examined and rejected.
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  Claim 1 recites in part: “…reporting, by the UE after SCell synchronization, the L1-RSRP measurement using information of one or more SSBs in a L1-RSRP measurement report for the SCell activation as a replacement.” This should be changed to: “reporting, by the UE after SCell synchronization, the L1-RSRP measurement using alternative information of one or more SSBs in a L1-RSRP measurement report for the SCell activation as a replacement.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Axmon (WO2021064200A1) in view of Yoon (US20190363809A1).
Regarding Claim 1, Axmon discloses a baseband processor of a user equipment (UE) configured to perform operations comprising: 
determining, during secondary cell (SCell) activation, that beam information to enable the UE to make a reliable layer 1 (L1)-Reference Signal Received Power (RSRP) measurement is unavailable (Examiners Note: using BRI consistent with the specification, the limitation “beam information to enable the UE to make a reliable layer 1 (L1)-Reference Signal Received Power (RSRP) measurement is unavailable” has been interpreted to mean “measure L1-RSRP before transmission configuration information (TCI) state activation, i.e. without prior knowledge on which set of UE Rx beams to use to measure L1-RSRP”. Based on this interpretation, see page 15, lines 1-6, SCell(s) in the first activation group are activated without prior knowledge on which set of UE Rx beams to use, and may additionally be activated without first having been configured with active TCI states, by which the UE may have to carry out L 1-RSRP measurement and report to the network node before TCI state activation. The uncertainty on frame timing is up to 5 ±25μs relative to a serving cell in FR1 (MRTD for FR1-FR2 inter-frequency carrier aggregation ±25ps); 
performing, when the beam information to enable the UE to make the reliable L1-RSRP measurement is unavailable, the L1-RSRP measurement using information of one or more Synchronization Signal Blocks (SSBs) during the SCell activation (see page 15, lines 10-25, the UE may perform a verification phase, prior to completing activation of the SCells in the second group… such verification may include measuring L 1-RSRP on either SSB or CSI-RS for the SCell and verifying that it is above a threshold), wherein performing the L1- RSRP measurement using information of one or more SSBs during the SCell activation comprises: 
identifying, by the UE, one or more detectable SSBs during the SCell activation (see page 15, lines 16-18, verify that an SCell in the second group has, or will be, successfully received include verifying that the secondary synchronization signal received in an SS-block matches the expected physical cell ID of the SCell), and 
using information of the one or more detectable SSBs for the L1-RSRP measurement (see page 15, lines 21-22, the verification may include measuring L 1-RSRP on either SSB or CSI-RS for the SCell); and 
reporting, by the UE (see page 15, lines 3-4 that the UE may have to carry out L 1-RSRP measurement (on either SSB or CSI-RS for the SCell) and report to the network node before TCI state activation).
Axmon does not disclose the underlined claim limitation: reporting, by the UE after SCell synchronization, the L1-RSRP measurement using information of one or more SSBs in a L1-RSRP measurement report.
Examiners Note: Using BRI consistent with the specification, the limitation “reporting, by the UE after SCell synchronization” has been interpreted to mean “cell detection, RSRP measurement of SSB followed by reporting RSRP”. Based on this interpretation, and in the same field of endeavor, Yoon discloses this limitation: see para 174-175, UE detects the presence of a cell by using SSBs, measures received power of SSBs at all available candidate SSB locations for the detected cell, and then defines the RSRP of the SSB with the highest received power as the RSRP of the corresponding cell … after detecting one cell, a UE measures received power at the candidate SSB locations, calculates the RSRP of the corresponding cell, and then reports it to a BS. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Axmon, so that the RSRP report is transmitted to the base station after cell detection and SSB measurement as taught by Yoon, to increase coverage and obtain high throughput (see Yoon, para 173).

Regarding Claims 2, 9 and 16, Axmon discloses: reporting of the alternative information comprises reporting, by the UE, the L1-RSRP with an SSB index associated with each measurement (Examiners Note: Using BRI consistent with the specification, the limitation “the alternative information” has been interpreted to mean “information of one or more Synchronization Signal Blocks (SSBs)”. Based on this interpretation, see page 15, lines 3-4 that the UE may have to carry out L 1-RSRP measurement (on SSB) and report to the network node before TCI state activation; and on pages 15-16, performing L 1-RSRP measurements on an SCell in the first activation group (e.g., SCell A, SCell B), depending on CSI configuration from the network. The measurements may, for example, be carried out based on the information received in the cell detection (e.g., detected SSB indexes, sets of UE Rx beams, timing information), and with information provided in the network configuration e.g. on which SSB indexes to consider in the L 1-RSRP measurement. The method further comprises reporting the L 1-RSRP measurement to the network node).

Regarding Claims 3, 10 and 17, Axmon discloses: reporting the alternative information comprises identifying one receive beam for each detectable SSB reception that is determined to have a better quality than all other receive beams for said each detectable SSB reception (see page 15, see page 15, lines 7-12, SCell(s) in the second activation group are activated with prior knowledge from a reference cell (e.g., a known SCell to be activated or constraints from active serving cell(s)) on which set of U E Rx beams to use, and which SSB index to receive; and further at lines 19-23, measuring SS-RSRP of the SCell, e.g., in a single shot measurement or measurement with a short measurement period and checking that it is above a fixed, or signaled threshold. Additionally, measuring L 1-RSRP on SSB for the SCell and verifying that it is above a threshold).

Regarding Claims 4, 11 and 18, Axmon discloses: determining, during SCell activation, that beam information to enable the UE to make the reliable L1-RSRP measurement report is unavailable comprises determining the SCell being activated belongs to Frequency Range 2 (FR2) and that the SCell is unknown to the UE (see page 15, lines 7-12, SCell(s) in the second activation group are activated with prior knowledge from a reference cell (e.g., a known SCell to be activated or constraints from active serving cell(s)) on which set of U E Rx beams to use, and which SSB index to receive. The uncertainty on frame timing is up to ±0.26ps relative to a serving cell in the same FR2 band, potentially a little more in case the timing is derived from a known SCell to-be-activated (in accordance with the MRTD FR2 intra-frequency non-contiguous carrier aggregation))

Regarding Claims 5, 12 and 19, Axmon discloses: the alternative information is provided in the L1-RSRP measurement report as the replacement when the SCell being activated belongs to FR2 and the SCell is unknown to the UE (see page 11, lines 16-25, For unknown SCell in FR2, and first serving cell to be activated in the FR2 band, the activation time is Tactivalion_time = TMAC-CE,SCell + 24xTSMTC_SCell + TL1-RSRP,measure + T L1-RSRP,report + Tuncertainity + T MAC-CE,TCI + T FineTiming + TCSI-RS_resource_configuralion + 2ms, where 24xTSMTC_SCell represents the time for acquiring 24 SSBs for conducting cell detection under beam sweeping, TL1-RSRP, measure represents time for conducting L1-RSRP measurements on SSBs, TL1-RSRP, report represents time for acquiring the first UL resources for L1-RSRP reporting after the L 1-RSRP measurement has been conducted, and Tcsi-Rs_resource_contiguration is the time for CSI-RS resource configuration for Channel Quality Indicator (CQI) reporting. The meaning of Tuncertainity describes the time between the first (valid) L 1-RSRP report by the UE and until the UE receives a MAC-CE with TCI state activation).

Regarding Claims 7 and 14, Axmon discloses: identifying the one or more detectable SSBs during the SCell activation comprises using SSBs that are used for SCell synchronization when the UE is synchronizing with a target SCell (see page 14, lines 25-33, the UE may receive an SCell activation command for two or more FR2 SCells. In response, the UE may check whether there is an active serving cell in the FR2 band, and whether any of the SCells to be activated in the FR2 band are known. If there is an active serving cell in the FR2 band and one or more of the SCells to be activated in the FR2 band are known, then activation of each of the SCells may be performed using characteristics of the active serving cell or known SCells/i.e. representing the target SCell that the UE needs to synchronize with. These characteristics include a set of UE receiving (Rx) beams to use, the SSB index to receive in each cell, and/or the time interval over which the SSB index can be received in each SCell to be activated).

Regarding Claim 8, Axmon discloses a method to acquire TCI information for secondary cell (SCell) activation, the method comprising: 
determining, during secondary cell (SCell) activation, that beam information to enable a user equipment (UE) to make a reliable L1-RSRP measurement is unavailable (Examiners Note: using BRI consistent with the specification, the limitation “beam information to enable the UE to make a reliable layer 1 (L1)-Reference Signal Received Power (RSRP) measurement is unavailable” has been interpreted to mean “measure L1-RSRP before transmission configuration information (TCI) state activation, i.e. without prior knowledge on which set of UE Rx beams to use to measure L1-RSRP”. Based on this interpretation, see page 15, lines 1-6, SCell(s) in the first activation group are activated without prior knowledge on which set of UE Rx beams to use, and may additionally be activated without first having been configured with active TCI states, by which the UE may have to carry out L 1-RSRP measurement and report to the network node before TCI state activation. The uncertainty on frame timing is up to 5 ±25μs relative to a serving cell in FR1 (MRTD for FR1-FR2 inter-frequency carrier aggregation ±25ps); 
performing, when the beam information to enable the UE to make the reliable L1-RSRP measurement is unavailable, the L1-RSRP measurement using information of one or more Synchronization Signal Blocks (SSBs) during the SCell activation (see page 15, lines 10-25, the UE may perform a verification phase, prior to completing activation of the SCells in the second group… such verification may include measuring L 1-RSRP on either SSB or CSI-RS for the SCell and verifying that it is above a threshold), wherein performing the L1- RSRP measurement using information of one or more SSBs during the SCell activation comprises: 
identifying, by the UE, one or more detectable SSBs during the SCell activation (see page 15, lines 16-18, verify that an SCell in the second group has, or will be, successfully received include verifying that the secondary synchronization signal received in an SS-block matches the expected physical cell ID of the SCell), and 
using information of the one or more detectable SSBs for the L1-RSRP measurement (see page 15, lines 21-22, the verification may include measuring L 1-RSRP on either SSB or CSI-RS for the SCell); and 
reporting, by the UE (see page 15, lines 3-4 that the UE may have to carry out L 1-RSRP measurement (on either SSB or CSI-RS for the SCell) and report to the network node before TCI state activation).
Axmon does not disclose the underlined claim limitation: reporting, by the UE after SCell synchronization, the L1-RSRP measurement using information of one or more SSBs in a L1-RSRP measurement report.
Examiners Note: Using BRI consistent with the specification, the limitation “reporting, by the UE after SCell synchronization” has been interpreted to mean “cell detection, RSRP measurement of SSB followed by reporting RSRP”. Based on this interpretation, and in the same field of endeavor, Yoon discloses this limitation: see para 174-175, UE detects the presence of a cell by using SSBs, measures received power of SSBs at all available candidate SSB locations for the detected cell, and then defines the RSRP of the SSB with the highest received power as the RSRP of the corresponding cell … after detecting one cell, a UE measures received power at the candidate SSB locations, calculates the RSRP of the corresponding cell, and then reports it to a BS. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Axmon, so that the RSRP report is transmitted to the base station after cell detection and SSB measurement as taught by Yoon, to increase coverage and obtain high throughput (see Yoon, para 173).

Regarding Claim 15, Axmon discloses a user equipment device (see FIG. 1B wireless transmit/receive unit (WTRU)) comprising: 
at least one antenna (see FIG. 1B, transmit/receive element 122); 
at least one radio, wherein the at least one radio is to perform cellular communications using a radio access technology that establishes a wireless link with a base station; and one or more processors (see FIG. 1B, processor) to: 
determine, during secondary cell (SCell) activation, that beam information to enable a user equipment (UE) to make a reliable L1-RSRP measurement is unavailable Examiners Note: using BRI consistent with the specification, the limitation “beam information to enable the UE to make a reliable layer 1 (L1)-Reference Signal Received Power (RSRP) measurement is unavailable” has been interpreted to mean “measure L1-RSRP before transmission configuration information (TCI) state activation, i.e. without prior knowledge on which set of UE Rx beams to use to measure L1-RSRP”. Based on this interpretation, see page 15, lines 1-6, SCell(s) in the first activation group are activated without prior knowledge on which set of UE Rx beams to use, and may additionally be activated without first having been configured with active TCI states, by which the UE may have to carry out L 1-RSRP measurement and report to the network node before TCI state activation. The uncertainty on frame timing is up to 5 ±25μs relative to a serving cell in FR1 (MRTD for FR1-FR2 inter-frequency carrier aggregation ±25ps); 
perform, when the beam information to enable the UE to make the reliable L1- RSRP measurement is unavailable, the L1-RSRP measurement using information of one or more Synchronization Signal Blocks (SSBs) during the SCell activation (see page 15, lines 10-25, the UE may perform a verification phase, prior to completing activation of the SCells in the second group… such verification may include measuring L 1-RSRP on either SSB or CSI-RS for the SCell and verifying that it is above a threshold), wherein the one or more processors perform the L1-RSRP measurement using information of one or more SSBs during the SCell activation by:
identifying, by the UE, one or more detectable SSBs during the SCell activation (see page 15, lines 16-18, verify that an SCell in the second group has, or will be, successfully received include verifying that the secondary synchronization signal received in an SS-block matches the expected physical cell ID of the SCell), and 
using information of the one or more detectable SSBs for the L1-RSRP measurement (see page 15, lines 21-22, the verification may include measuring L 1-RSRP on either SSB or CSI-RS for the SCell); and 
report, by the UE (see page 15, lines 3-4 that the UE may have to carry out L 1-RSRP measurement (on either SSB or CSI-RS for the SCell) and report to the network node before TCI state activation).
Axmon does not disclose the underlined claim limitation: reporting, by the UE after SCell synchronization, the L1-RSRP measurement using information of one or more SSBs in a L1-RSRP measurement report.
Examiners Note: Using BRI consistent with the specification, the limitation “reporting, by the UE after SCell synchronization” has been interpreted to mean “cell detection, RSRP measurement of SSB followed by reporting RSRP”. Based on this interpretation, and in the same field of endeavor, Yoon discloses this limitation: see para 174-175, UE detects the presence of a cell by using SSBs, measures received power of SSBs at all available candidate SSB locations for the detected cell, and then defines the RSRP of the SSB with the highest received power as the RSRP of the corresponding cell … after detecting one cell, a UE measures received power at the candidate SSB locations, calculates the RSRP of the corresponding cell, and then reports it to a BS. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Axmon, so that the RSRP report is transmitted to the base station after cell detection and SSB measurement as taught by Yoon, to increase coverage and obtain high throughput (see Yoon, para 173).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Axmon in view of Yoon, in view of Zhu (US20210068123A1).
Regarding Claims 6, 13 and 20, Axmon discloses: the alternative information is used as a replacement when transmission configuration indicator (TCI) information is unavailable (see page 11, lines 16-25, For unknown SCell in FR2, and first serving cell to be activated in the FR2 band, the activation time is Tactivalion_time = TMAC-CE,SCell + 24xTSMTC_SCell + TL1-RSRP,measure + T L1-RSRP,report + Tuncertainity + T MAC-CE,TCI + T FineTiming + TCSI-RS_resource_configuralion + 2ms, where 24xTSMTC_SCell represents the time for acquiring 24 SSBs for conducting cell detection under beam sweeping, TL1-RSRP, measure represents time for conducting L1-RSRP measurements on SSBs, TL1-RSRP, report represents time for acquiring the first UL resources for L1-RSRP reporting after the L 1-RSRP measurement has been conducted, and Tcsi-Rs_resource_contiguration is the time for CSI-RS resource configuration for Channel Quality Indicator (CQI) reporting. The meaning of Tuncertainity describes the time between the first (valid) L 1-RSRP report by the UE and until the UE receives a MAC-CE with TCI state activation).
Axmon in view of Yoon, discloses “unknown TCI”.
Axmon in view of Yoon does not disclose details regarding: (TCI) information of a certain quality level is not available.
In the same field of endeavor, Zhu discloses this limitation: see para 203, if the target TCI state is “unknown” and its SNR is below the given threshold Th_0, the UE may conduct a full sweep over all the candidate beams in the second set of beams to update the corresponding L1-RSRP measurement table, and select the best RX beam for the target TCI state. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Axmon and Yoon, to account for TCI unknown due to SNR quality level below a threshold as taught by Zhu, to maintain a good link quality (see Zhu, para 5).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472